
	

113 HR 4133 IH: Small Business Attraction and Retention Act of 2014
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4133
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Mr. Murphy of Florida (for himself, Mr. Peters of California, Mr. Garcia, Mr. Delaney, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the credit period for which an employer is
			 eligible for the credit for employee health insurance expenses of small
			 employers.
	
	
		1.Short titleThis Act may be cited as the Small Business Attraction and Retention Act of 2014.
		2.Expansion of credit period for which an employer is eligible for the credit for employee health
			 insurance expenses of small employers
			(a)In generalSection 45R(e)(2) of the Internal Revenue Code of 1986 is amended by striking 2-consecutive-taxable year period and inserting 3-consecutive-taxable year period.
			(b)Conforming amendmentSection 45R(i) of the Internal Revenue Code of 1986 is amended by striking 2-year limit on the credit period and inserting 3-year limit on the credit period.
			(c)Effective dateThe amendment made by subsection (a) shall apply to amounts paid or incurred in taxable years
			 beginning after December 31, 2014.
			
